DETAILED ACTION
This action is in response to the applicant’s reply filed December 17, 2021. Claims 1-41, 45-46, and 48-50 are pending and addressed below.

Response to Amendment
In response to the Applicant’s cancellation of same-numbered claim 18, the objections to the claims have been withdrawn.
Claims 21-22 and 45-46 are amended. The second occurrence of claim 18 has been cancelled. Claims 48-50 are newly added. Claims 1-41, 45-46, and 48-50 are pending and addressed below.

Response to Arguments
Applicant’s arguments, filed December 17, 2021 with respect to claims 1-41, 45-46, and 48-50 have been fully considered and are persuasive.  The rejections  of claims 1-41, 45-46, and 48-50 have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

All of the amendments to the claims as presented below are of a typographical nature.

The application has been amended as follows: 

IN THE CLAIMS

Replace claim 2 with the following: The method of claim 1, wherein material is removed from the target by ablation, erosion, impacting, cleaning and/or transmitting heat to the target.

Replace claim 16 with the following: The method of claim 1, wherein the method further comprises the step of providing at least one additive.

Replace claim 18 with the following: The method of claim 16, wherein the method comprises the step of introducing the additive(s) to the generated at least one jet of combustion products.

Replace claim 19 with the following: The method of claim 1, wherein the propellant source generates the at least one jet of combustion products at high temperature.

Replace claim 24 with the following: The method of claim 1, wherein the method comprises the step of directing the at least one jet of combustion products generated at the combustion zone in a radially outwards direction. 

Replace claim 26 with the following: The method of claim 25, wherein the at least one jet of combustion products is deflected by a deflector.

Replace claim 32 with the following: The method of claim 1, wherein the method comprises creating a sequence of jets of combustion products.

Replace claim 33 with the following: The method of claim 32, wherein the sequence of jets of combustion products are pulses.

Replace claim 34 with the following: The method of claim 1, wherein the method comprises the step of cooling the target.

Replace claim 36 with the following: The method of claim 1, further comprising a step of monitoring the removal of material from the target.

Replace claim 38 with the following: The method of claim 1, wherein the at least one jet of combustion products interacts directly with the target.

Replace claim 39 with the following: The method of claim 1, wherein the at least one jet of combustion products interacts indirectly with the target.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Woytek et al., US 4,446,920 (hereinafter Woytek)” and “herein Messmer, US 3,318,395 (hereinafter Messmer)” for the following reasons:
 
Woytek discloses a method of perforating or cutting a tubular. The method includes a tool with a charge of solid oxidizer. The solid oxidizer is charged into the container and set off or ignited by a remote controlled primer. At least one high pressure jet of gas mixture is directed at the surfaces of the tubular to be cut or perforated such material is removed. 
Woytek fails to disclose the propellant is an explosive material having a low rate of combustion that burns to produce propellant gas and other combustion products as a jet at a high pressure. It would not have been obvious to one of ordinary skill in the art, to modify the chemical cutter of Woytek, which produces reactive gases fluorine and nitrogen trifluoride by thermal decomposition for cutting the target,  to include a propellant with abrasive particles for cutting, as such a modification would have changed the chemical cutter to a mechanical abrader, thereby altering the principals of operation of the chemical cutter.

Messmer discloses a method and apparatus for perforating or cutting a notch in a formation or casing.  The method includes a propellant source in the form of a rocket fuel that is ignited by means of an igniter and that burns a combustible plate to produce products of combustion that discharge downwardly to the throat of the nozzle and radially outward therefrom.  The propellant is a slow burning rocket fuel.  Abrasive particles are located throughout the mass of rocket fuel for cutting and are propelled 
Messmer fails to disclose pressurizing the tool with the combustion products to a pressure higher than an environmental pressure and the tool flow path being sealed until selectively opened by a threshold pressure of the stream of combustion products that breaks the seal, and the propellant of the propellant or propellant sources does not contain an additive.

Woytek and Messmer fail to suggest alone, or in combination, the limitations of “at least one jet of combustion products exiting the tool flow path(s) interacts with a target, the interaction causing material to be removed from the target” as recited in claim 1, “at least one jet of combustion products, in use, to flow out of the tool along the tool flow path(s) towards a target from which material is to be removed” as recited in claim 41, and “wherein the propellant of the propellant source or propellants sources does not contain an additive” as recited in claim 50.

The Examiner is unaware of prior art which reasonably suggests alone of in combination the limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676